Citation Nr: 0931777	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of right knee injury with instability, 
postoperative.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
March 1984.  

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Specifically, the Veteran indicated on his March 2007 appeal 
form that he did not receive notice of his October 2006 VA 
examination.  He confirmed at his hearing before the Board, 
in May 2009, that he had attended every VA examination for 
which he had received notice.  Further, he testified at the 
May 2009 hearing that he had surgery on his knee in January 
2007.  

The Board finds the Veteran's statements as to his lack of 
receipt of notice of the examination and his right knee pain 
to be credible.  Further, the Board notes that the most 
recent VA examination is now 9 years old.  Given his 
contentions and the length of time since the last 
examination, the Board finds that a VA examination is needed 
to assess his current level of disability of his right knee.  

Moreover, he has demonstrated his commitment to resolving the 
rating issue at present by appearing before the Board twice 
due to VA's recording system not working properly at the 
first hearing before the Board.  For the foregoing reasons, 
the Board finds that the Veteran should be given another 
opportunity to appear for a VA examination. 

The Board further determines that additional development is 
required with respect to the VCAA notice requirements.  In 
this regard, the U.S. Court of Appeals for Veterans Claims 
held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) that, 
for an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  

It was further held that if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  In this 
case, corrective VCAA notice is needed to cure the notice 
deficiency.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the 
VA Medical Center (VAMC) in Atlanta, 
Georgia, for the period from January 2009 
to the present.  Any negative response 
should be noted in the file.

2.  Make arrangements for the Veteran to 
be afforded examination to determine the 
nature and extent of his right knee 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation, including ranges of motion, 
limitation of motion due to pain on use, 
weakness, excess fatigability, and/or 
incoordination.  

3.  Issue a corrective notice letter 
which satisfies all obligations in 
accordance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

Such notice should specifically apprise 
the Veteran of the evidence and 
information necessary to substantiate his 
increased rating claims.  Specifically, 
the notice should apprise the claimant 
that, to substantiate his claim, the 
medical or lay evidence must show a 
worsening or increase in severity of the 
disability, and the effect that such 
worsening or increase has on his 
employment and daily life.  

The notice should also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  The notice letter 
additionally should inform the claimant 
of the division of responsibility between 
him and VA in producing or obtaining 
evidence or information.  

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


